Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment to the Claims filed on 02/02/2021 is entered.
The Applicants’ Amendment to the Claims filed on 02/02/2021 has prompted this Supplemental Restriction.
Claim status
Claims 71-93 are newly added.
Claims 1, 2, 4, 5, 6, 9, 10, 11, 12, 21-59, 61-63, and 65-93 are pending.
Election/Restrictions
Applicant's election with traverse of invention Group I (e.g., claims 1-33, and 43 per claims filed on 04/20/2018) and of the species “3’-untranslated region of AES as a species of the 3’ untranslated region encompassed in a transcript” in the reply filed on 12/18/2019 is as previously acknowledged.  
The restriction requirement mailed on 09/19/2019 is maintained; however, the Applicants’ Amendment to the Claims filed on 02/02/2021 has necessitated this Supplemental Restriction requirement.
Supplemental Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
The previous restriction requirement is maintained and repeated just below: Applicant elected Group I.


The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-33, and 43, drawn to a nucleic acid molecule.
Group II, claim(s) 34 and 36-40, 42, drawn to a method of obtaining RNA.
Group III, claim(s) 35 and 41, 44 drawn to a method of obtaining a peptide or protein.
Group IV, claim(s) 45-48, drawn to a method of using RNA.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Previous species requirement is maintained: Applicant elected AES in reply to “[p]er Groups I-IV, applicant must choose one single type of 3’-untranslated region from among those listed in claim 1 (e.g., one from among FCGRT, LSP1, CCL22, etc.)”. 
Additional species election requirement is as follows:
Applicants must choose one single type of second type of 3’-untranslated region (i.e., listed in new claims 71 and 86) from among the following: AES; FCGRT; LSP1; CCL22; PLD3; and HLA-DRB4.
Further Applicants must choose one single type (or one single grouping of patentably indistinct types) of SEQ ID No’s pertaining to the elected second type of 3’ untranslated region as follows:
AES: Choose from among SEQ ID Nos 86-89;
FCGRT: Choose from among SEQ ID Nos 1-50;
LSP1: Choose from among SEQ ID Nos 51-72;
CCL22: Choose from among SEQ ID Nos 73-85;
PLD3: Choose from among SEQ ID Nos 90-104;
HLA-DRB4: Choose from among SEQ ID Nos 122-143.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid encoding a 3’-untranslated region, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the WO2007/036366 document (IPER reference).  For example, the WO2007/036366 document discloses a nucleic acid molecule comprising in the 5’-3’ direction, (a) a promoter; (b) a transcriptable nucleic acid sequence or a nucleic acid sequence for inserting in to a transcriptable nucleic acid sequence; (c1) a first nucleic acid sequence, which corresponds to the 3'-non-translated region of a gene or is derived from it; and (c2) a second nucleic acid sequence, which corresponds to the 3'-non-translated region of a gene or is derived from it, wherein the 3'UTR is derived from the alpha and beta-globin gene. Also described is the use of said artificial transcript to transfect host cells (antigen presenting cells) to stimulate a T-cell response (page 15, lines 2-5).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636